Citation Nr: 0820853	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  00-01 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  

By an April 28, 2005 decision, the Board denied the veteran's 
claim for entitlement to service connection for a low back 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2007 Memorandum Decision, the Court vacated and 
remanded this appeal for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

As noted above, the Court's July 2007 Memorandum Decision 
vacated the Board's April 2005 decision, and remanded the 
veteran's appeal.  The Court concluded that the April 2004 VA 
examination and October 2004 addendum relied upon by the 
Board in its decision were inadequate.  Specifically, the 
Court found that the VA examination was not based on all of 
the evidence of record, including lay evidence of continuity 
of symptomatology.  In addition, the VA examination did not 
address the veteran's lay testimony about his back injury 
during training, his nagging lower back pain after the fall, 
or the positive medical opinions put forth by J. Martin, M.D. 
or H.P. Wright, D.C.  Further, the Court concluded that the 
VA opinion was inadequate because it did not provide 
rationale for the statement that "[i]t is less likely than 
not that a direct blow to the back would cause discogenic-
type low back pain which is what the patient has"; nor did 
the VA opinion explain the reason that a blow to the back 
could not be the cause of the veteran's current low back 
disorder.  Last, the Court found that the VA examination was 
inadequate because it seemed to make a finding as to the 
credibility of the veteran's lay statements and determined 
that the veteran had a pre-existing back condition, which are 
determinations reserved for the Board.  

In May 2008, the veteran submitted several medical opinions 
and additional lay statements in support of his claim, along 
with a waiver of RO jurisdiction.  The Board notes that some 
of the evidence submitted is duplicative of the evidence 
already in the veteran's claims file.  The additional 
evidence includes a December 1999 opinion of J. Martin, M.D., 
which states that the veteran suffers from chronic radicular 
pain in his lower legs and back which has been present for 
over 25 years.  However, Dr. Martin's opinion does not relate 
the veteran's low back pain to any incident inservice, does 
not indicate that he reviewed the veteran's claims file, and 
does not explain how he knew that the veteran's low back pain 
had been present for over 25 years.  An April 2003 opinion, 
submitted by H.P. Wright, D.C., concludes that "[i]t is as 
likely as not that [the veteran's] condition was caused by 
injuries received while in active military service."  This 
opinion, however, does not reveal which "condition" was 
caused by the veteran's service, does not indicate that H.P. 
Wright reviewed the veteran's claims file prior to providing 
the opinion, and does not provide any rationale for the 
opinion presented.  In April 2008, H.P. Wright submitted 
another letter in support of the veteran's claim, stating 
that "[a]fter reviewing his records and past history . . . 
[i]t is my opinion that his lower back pain is as likely as 
not due to accidents that happened during his military 
service."  However, this opinion does not indicate which 
records were reviewed in preparing the opinion, does not note 
that the veteran's claims file was reviewed, and provides no 
rationale for the conclusion.  Last, in April 2008, R. 
Norris, M.D. submitted a letter stating that she reviewed the 
veteran's service medical records and that it is her opinion 
that the veteran's "current low back disorder as likely as 
not resulted from the trauma he suffered during military 
service."  Although Dr. Norris's opinion states that she 
reviewed the veteran's service medical records, the opinion 
does not indicate that she reviewed the veteran's entire 
claims file.  In addition, the opinion does not provide any 
rationale for her decision.  

In light of pertinent case law and the Court's findings with 
regard to the VA examiner's April 2004 opinion and October 
2004 addendum, the Board does not find these opinions to be 
probative for the reasons stated.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); see also Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007) ("a mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's 
opinion").  Accordingly, remand is required for a new VA 
spine examination addressing the etiology of the veteran's 
current low back disorder, in compliance with the Court's 
decision.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran a VA 
spine examination to determine the current 
existence and etiology of any low back 
disorder found.  If any low back disorder 
is found, after a thorough review of the 
veteran's claims file, the examining 
physician must express an opinion as to 
whether the veteran's current low back 
disorder is related to his military 
service, or to any incident therein, to 
include the veteran's two claimed 
inservice injuries.  The VA examiner's 
opinion must be based on all of the 
evidence of record, including the lay 
evidence of continuity of symptomatology.  
The opinion must address the veteran's lay 
testimony that:  1) he injured his back 
during basic training; 2) he re-injured 
his back when he fell from the top of a 
helicopter; and 3) the veteran's nagging 
back pain after the fall.  The opinion 
must also address the positive medical 
opinions put forth by J. Martin, M.D., 
H.P. Wright, D.C., and R. Norris, M.D.  A 
complete rationale for all opinions must 
be provided.  The VA examiner's opinion 
must not be based on any legal findings, 
such as whether the veteran had a pre-
existing back disorder, or whether the 
veteran's lay statements are credible.  If 
the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.



No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



